Citation Nr: 1734705	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-28 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1994 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the right wrist disorder, in a February 2015 submission, the Veteran elected a videoconference hearing before the Board.  See Hearing Election Form received February 27, 2015.  He has not since withdrawn his request.  Accordingly, a videoconference hearing should be scheduled on remand.

Regarding the right knee, service connection for DJD of the right knee was granted in a February 2013 rating decision at zero percent disabling.  In April 2013, the Veteran submitted a timely notice of disagreement (NOD) with that determination, requesting a "compensable" rating for the right knee.  Thereafter, the RO granted the Veteran a 10 percent rating for his right knee disability in a June 2013 rating decision, noting that his appeal was satisfied, in that the rating awarded was compensable.  However, as this rating does not represent the maximum disability rating assignable for this disability, and given that the Veteran has not indicated a specific right knee percentage rating that would satisfy his appeal, the Board does not agree that the appeal has been satisfied in full.  Therefore, remand is required for the issuance of a Statement of the Case (SOC) in regard to this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing regarding the issue of entitlement to service connection for a right wrist disorder.

2. Separately, issue an SOC regarding the claim for an initial rating in excess of 10 percent for DJD of the right knee.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




